In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00064-CR
        ______________________________


      JAMES DIXON GRAVES, JR., Appellant

                         V.

        THE STATE OF TEXAS, Appellee




   On Appeal from the 76th Judicial District Court
               Morris County, Texas
               Trial Court No. 9908




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

           James Dixon Graves, Jr., appeals from his convictions by a jury in this cause on two

charges of possession of child pornography.1 Graves has filed a single brief, in which he raises

issues common to all of his appeals. He argues that the trial court erred in denying his (1) motion

to suppress the evidence, (2) request for funds to hire an expert, (3) request to have the victim

examined by the expert as to her disability and competency to testify, and (4) motion for mistrial.

Graves also complains that the evidence was insufficient to establish that the victim was disabled

under the Texas Penal Code.

           We addressed these issues in detail in our opinion of this date on Graves’ appeal in cause

number 06-09-00063-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the judgment.



                                                            Josh R. Morriss, III
                                                            Chief Justice

Date Submitted:            February 5, 2010
Date Decided:              February 24, 2010

Do Not Publish




1
    Graves appeals from judgments entered in cause numbers 06-09-00063-CR through 06-09-00070-CR.

                                                       2